The opinion of the court was filed February 1st, 1886.
Per Curiam.
This legacy in contention was not given to either the appellant or the appellee by its correct name. Which one of them is the more likely to have been intended by the testator as the object of his bounty; must be determined by a consideration of all the language used.
It cannot be questioned that he intended to give the four thousand dollars in cash to that institution which was indebted to him in the sum of one thousand dollars. He directs the bond for $1,000 to be “ surrendered and cancelled by his trustees, thus making the legacy to that college five thousand dollars.” In fact he held two bonds of $500 each, instead of one for $1,000, against the appellee. He held none against the appellant. It would be a forced construction of the language to divide the legacy, when the whole $5,000 was given to one institution. It was impossible to surrender and cancel a bond against the appellant, as none such existed. We therefore think the decree is right.
Decree affirmed and appeal dismissed at the costs of the appellant.